Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 11/08/2021 have been entered.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	
2.	Claims 10-12 and 14  are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al. U.S. Patent Application Publication 2020/0006638 (the ‘638 reference).
The ‘638 reference discloses in Figs. 1A, 1B, paragraph(s) [0018], [0025] and other text a semiconductor device as claimed.
Referring to claim 10, the ‘638 reference discloses a semiconductor device, comprising: 
a magnetic tunneling junction (MTJ) (118) on a substrate (106); 
a cap layer (126) adjacent to and directly contacting the MTJ (118), wherein the cap layer (126) is a single layer structure made of dielectric material (as known in the pertinent art and as disclosed in paragraph [0028], namely silicon nitride or silicon oxynitride); and 
a first inter-metal dielectric (IMD) layer (130) around the MTJ (118), wherein an edge of the cap layer (126) contacts the first IMD layer (130) directly.
Referring to claim 11, the reference further discloses:
a top electrode (124) on the MTJ (118); 
a metal interconnection (108, paragraph(s) [0017]) under the MTJ (118); and 
a second IMD layer (106, paragraph(s) [0017]) around the metal interconnection (108), wherein the cap layer (126) is adjacent to the top electrode (124) and the MTJ (118) and on the second IMD layer (106).
Referring to claim 12, Fig. 1A depicts that an edge of the cap layer (126) is aligned with an edge of the second IMD layer (106). 
claim 14, Fig. 1A depicts that top surfaces of the top electrode (124) and the cap layer (126) are coplanar.

Allowable Subject Matter
3.	Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for the indication of allowable subject matter: The cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to teach or render obvious a semiconductor device with all limitations as recited in claim 13, which may be characterized in that an edge of the second IID layer contacts the first JMD layer.

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU TU V HO whose telephone number is (571)272-1778.  The examiner can normally be reached on Monday to Thursday 6:30 - 15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 





11-17-2021
/TU-TU V HO/Primary Examiner, Art Unit 2818